Citation Nr: 9930622	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to evaluations in excess of 30 percent for post-
traumatic disorder effective from October 1992 and 50 percent 
effective from April 1996.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.  By rating action dated in July 1993 the Department of 
Veterans Affairs (VA) Regional Office, Los Angeles, 
California, granted service connection for post-traumatic 
stress disorder effective October 23, 1992, and assigned a 30 
percent evaluation for that condition effective from that 
same date.  The veteran appealed for a higher evaluation for 
the post-traumatic stress disorder, contending, in essence, 
that the disability had increased in severity.  Since a claim 
for an increased rating is recognized as well grounded if an 
increase in severity is alleged, the question of whether the 
claim is well grounded in not in dispute.  Drosky v. Brown, 
10 Vet. App. 251, (1997).  

In an April 1996 rating action the schedular evaluation for 
the post-traumatic stress disorder was increased to 50 
percent effective April 1, 1996, following the termination of 
a temporary total rating under 38 C.F.R. § 4.29 which had 
been awarded from September 6, 1994.  In September 1996 the 
veteran testified at a hearing at the regional office before 
a hearing officer.  In July 1999 the veteran testified at a 
hearing before a Member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.


REMAND

The record reflects that the veteran submitted his initial 
claim for service connection for post-traumatic stress 
disorder in October 1992.

When the veteran was examined by the VA in February 1993 
various findings were recorded including a uniformly serious 
and depressed affect throughout the evaluation, halting 
speech and some survivor guilt.

The veteran was hospitalized by the VA for his psychiatric 
condition during June and July 1994, from December 1994 to 
March 1995 and from September 1995 to March 1996.  The 
discharge diagnoses also included hiatal hernia, chronic low 
back pain and arthralgia, history of hepatitis B and 
decreased hearing.

During the course of the hearing conducted at the regional 
office in September 1996, the veteran related that he had 
been granted Social Security disability benefits by the 
Social Security Administration based on medical information 
received from the VA.

When the veteran was afforded a VA examination in September 
1997 he described his most disturbing current symptom as 
social withdrawal.  He also awoke several times a night 
because of nightmares and startled at loud noises.  On mental 
status examination his mood and affect were euthymic and 
appropriate.  His behavior was also appropriate.  He was 
goal-oriented.  He admitted to previous suicidal and 
assaultive ideation but denied any current suicidal or 
assaultive ideation.  He was oriented in all spheres.  His 
memory, concentration and attention were all within normal 
limits.  A Global Assessment of Functioning (GAF) score of 50 
was assigned.

During the course of the July 1999 Board hearing, the veteran 
related that he felt his condition was worse than the 50 
percent evaluation represented.  He had not been regularly 
employed since 1990.  Thereafter he had done some electrical, 
drafting and remodeling jobs but after 1994 could not even 
perform those and no one would hire him.  He did not 
associate with very many people.  He had engaged in VA 
vocational rehabilitation but was eventually informed that 
due to his medical condition it would not be productive for 
him to continue.  The veteran related that he was currently 
being treated at the Bakersfield Outpatient Clinic for his 
post-traumatic stress disorder and his physician felt that he 
was not employable.

The veteran submitted a July 1999 statement by his attending 
physician at the Bakersfield Ambulatory Care Center 
reflecting that he had been a patient at the center since 
1992 and had diagnoses of post-traumatic stress disorder, 
degenerative joint disease of the spine, hyperlipidemia, 
peripheral neuropathy and migraine.  With regard to the post-
traumatic stress disorder the veteran had been treated with a 
variety of modalities and, although treatment had been 
clearly helpful, he continued to experience some persistent 
symptoms form the post-traumatic stress disorder.  Those 
symptoms affected his personal behavior as well as his 
interpersonal relationships and included depression, anxiety, 
irritability, social isolation and difficulty managing anger 
and other impulses.  He did not feel the veteran could resume 
gainful employment at any time in the foreseeable future.  He 
related that the normal, expected level of stress from a work 
environment would likely significantly worsen his level of 
symptoms.

The veteran's representative maintained at the hearing that 
the veteran was unemployable as a result of his post-
traumatic stress disorder.  The Board considers the claim for 
a total rating based on individual unemployability to be 
inextricably intertwined with the question of an increased 
rating for the post-traumatic stress disorder.  On the basis 
of the present record the case is REMANDED to the regional 
office for the following action:

1.  The regional office should contact 
the Bakersfield Ambulatory Care Center 
and obtain copies of all records of 
treatment of the veteran for his post-
traumatic stress disorder at that center 
since 1992.  Those records should then be 
associated with the claims file.

2.  A social and industrial survey should 
then be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.

3.  The veteran should then be afforded 
special psychiatric and general medical 
examinations in order to determine the 
current nature and severity of his 
post-traumatic stress disorder as well as 
his other disabilities.  All indicated 
special studies should be conducted.  The 
claims file is to be made available to 
the examiners for review prior to 
conducting the examinations.

4.  The veteran's claims should then be 
reviewed by the regional office.  In 
particular, the claim for a total rating 
based on individual unemployability 
should be adjudicated, and the veteran 
informed of the result.  If the 
determination is adverse, and the veteran 
commences an appeal by filing a notice of 
disagreement, and, after being issued a 
statement of the case on the issue, files 
an appeal, that issue should be added to 
the matters on appeal.  As to the issues 
already certified, if the determinations 
remain adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





